Title: To James Madison from Jacob Crowninshield, 14 March 1806 (Abstract)
From: Crowninshield, Jacob
To: Madison, James


                    § From Jacob Crowninshield. 14 March 1806, Washington. “I have received the enclosed documents relating to the capture and condemnation in the Island of Jamaica, of the Ship Hazard Benjn. Bullock master, belonging to the port of Salem Masstts, and agreeably to the request of Messrs. John & Richard Gardner, the owners of the Ship and Cargo, I beg leave to transmit them to you, accompanied by their letter addressed to you on the same subject.
                    “The Ship and Cargo were worth seventy or eighty thousand dollars, the property unquestionably belonged to John & Richard Gardner Merchts and native citizens of Salem, there were no contraband articles on board, the Cargo was composed of East India cotton goods, and other innocent merchandise, and was not destined to a blockaded port, for altho’ the master was permitted to call off Curacòa, and make enquiry if the port was blockaded, in case of not succeeding in the sale of his cargo at Laguira, yet it is manifest he did not intend to make any attempt to enter, if he found it in a state of blockade, besides, the condemnation proceeds entirely on other grounds, and the judgement of the Court that ‘the Ship & general cargo belonged to the enemies of the Crown of Great Britain, & as such or otherwise subject to confiscation,’ is full proof that the owners have been deprived of this valuable property under the colour of a decision of law, as unjust as it is insulting to the rights and interests of this Country, the condemnation itself is a mere mockery of justice.
                    “Finding the owners have omitted to send on a copy of their outward invoice I shall apply to them for it, and when it is received I shall have the honor of delivering it to you.
                    “This claim is so fair and just, and the amount of property at stake so valuable to the owners, & the underwriters, that I can not omit to request you to take it under the patronage of the Government, and I beg you will have the goodness to consider it as an object of particular care and attention.”
                